Citation Nr: 0908404	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-25 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than October 20, 
2005, for the grant of service connection for degenerative 
disc disease of the lumbar spine.

REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from September 1964 to August 1968.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1. The appellant was separated from active service in August 
1968; he did not raise a claim of entitlement to service 
connection for any disability within one year of his 
discharge from service.

2. On September 6, 1978, the appellant submitted an 
application for benefits to the VA; he claimed entitlement to 
service connection for low back pain.

3. In a September 1978 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
low back pain; the appellant was notified that same month, 
but did not appeal the decision.

4. Following the September 1978 rating decision, the 
appellant's private physician submitted a letter dated in 
September 1978 from his private physician; however, this did 
not constitute a Notice of Disagreement (NOD) with the 
September 1978 rating decision, since the letter was not from 
the appellant or the appellant's representative.

5. On October 20, 2005, the appellant submitted an 
application to reopen his claim for entitlement to service 
connection for low back pain.

6.  In March 2006, the RO denied the appellant's claim due to 
a lack of new and material evidence.  In April 2006, the 
appellant filed a Notice of Disagreement (NOD) in regards to 
this March 2006 decision.

7. In a July 2006 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine with an 
evaluation of 20 percent, effective October 20, 2005, the 
date of the appellant's claim to reopen.  
CONCLUSION OF LAW

The criteria for an effective date earlier than October 20, 
2005 for the grant of service connection for degenerative 
disc disease of the lumbar spine have not been met.  38 
U.S.C.A. §§ 5108, 5110, 7104 (West 2007); 38 C.F.R. §§ 3.155, 
3.156, 3.400 (2007); Rudd v. Nicholson, 20 Vet. App. 296 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the veteran; 2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (2007).

As to the issues of an earlier effective date for a service 
connection claim on appeal in this case, the Board concludes 
that to proceed to a decision on the merits would not be 
prejudicial to the appellant.  As delineated below, the Board 
finds that the appellant's earlier effective date claim must 
be denied as a matter of law.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  Therefore, there is no reasonable 
possibility that further assistance would aid the appellant 
in substantiating his claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

The Merits of the Claim

In a September 11, 1978 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
low back pain.  The appellant was notified on September 25, 
1978, but did not appeal the decision.  On September 26, 
1978, the appellant's private physician submitted a letter, 
stating that the appellant had been treated for his 
degenerative disc disease since 1975 and that the disease was 
of an unknown origin, but dated back to his military years in 
1966.  In a written statement submitted in November 2006, the 
appellant's representative indicated that the effective date 
should be from the date of this letter, September 26, 1978

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection or a claim reopened 
after final adjudication "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).

Review of the claims file reveals that the appellant was 
separated from active service in August 1968.  There is no 
evidence of record to indicate that the appellant raised a 
claim of entitlement to service connection for any disability 
within one year of his discharge from service in 1968.  In 
September 1978, the appellant submitted an application for 
benefits (VA Form 21-526) to the VA; he claimed entitlement 
to service connection for low back pain. 

In a September 11, 1978 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
low back pain.  The appellant was notified in September 25, 
1978 of the denial of service connection for the claimed back 
injury, but did not appeal the decision.  On September 26, 
1978, the appellant submitted a letter dated September 22, 
1978 from his private physician, stating that the appellant 
had been treated for his degenerative disc disease since 1975 
and that the disease was of an unknown origin, but dated back 
to his military years in 1966.  This letter did not 
constitute a NOD, since it was not a statement from the 
appellant or the appellant's representative.

The appellant had one year from the September 1978 
notification of the denial of service connection to initiate 
an appeal by filing a NOD with the decision, and after the 
issuance of a statement of the case (SOC), a substantive 
appeal.  The appellant never filed an NOD.  Thus, the 
decision became final when an appeal was not initiated or 
perfected within the allowed time period.  38 U.S.C.A. § 
7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 
20.302(a).

On October 20, 2005, the appellant again sought service 
connection for a back disorder.  However, the RO denied the 
claim for lack of new and material evidence in March 2006; 
the appellant subsequently submitted a NOD in that same 
month.  In a July 2006 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine and assigned an 
effective date of October 20, 2005; the appellant was 
notified of the award the next month, and subsequently 
submitted a NOD in November 2006.

The United States Court of Appeals for Veterans Claims 
(Court) recently issued a decision that held that, when a 
rating decision is final, only a request for a revision 
premised on clear and unmistakable error (CUE) could result 
in the assignment of earlier effective dates.  The Court 
found that there is no basis in law for a "freestanding" 
claim for an earlier effective date which can be raised at 
any time.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Thus, a final decision can only be overcome by a request for 
revision based on CUE, or by a request to reopen the 
previously final decision based upon new and material 
evidence.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 
3.105(a), 3.156(a).  However, because the proper effective 
date for an award of service connection based on a claim to 
reopen can be no earlier than the date on which that claim 
was received, only a request for revision premised on CUE can 
result in the assignment of an earlier effective date.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2); Leonard v. Nicholson, 405 F.3d 1333 (2005).

As the appellant's request for an earlier effective date for 
the grant of service connection herein may not be reasonably 
construed as a claim based upon CUE, and as the RO has not 
developed the issue as such, the Board finds no allegation of 
fact or law upon which relief may be granted.  To find 
otherwise, the Board would err in entertaining an improper 
"claim" without imposing the strictures of finality.  Rudd v. 
Nicholson, 20 Vet. App. 296, 300 (2006).  Accordingly, the 
appellant's free-standing claim for an earlier effective date 
for the grant of service connection must be denied as legally 
insufficient.  38 U.S.C.A. § 7105(d)(5). Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the Board should deny the claim on the ground 
of lack of legal merit).


ORDER

An effective date earlier than October 20, 2005 for the grant 
of service connection for the lumbar spine disability is 
denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


